UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4124


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ELDEN PIERRE HANNAH,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-00021-TLW-1)


Submitted:   February 25, 2010            Decided:   March 17, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sol Z. Rosen, Washington, D.C., for Appellant. Arthur Bradley
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Elden Pierre Hannah pled guilty pursuant to a plea

agreement to trafficking in counterfeit goods, in violation of

18 U.S.C. § 2320(a) (West 2006 & Supp. 2009), and conspiring to

possess with intent to distribute fifty grams or more of cocaine

base and five kilograms or more of cocaine, in violation of

21 U.S.C. § 846 (2006).       As part of his plea agreement, Hannah

also agreed to an extensive forfeiture provision.                     The district

court departed downward from Hannah’s advisory Guidelines range

and sentenced him to 168 months’ imprisonment.                    Hannah noted his

appeal and has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967). ∗       We affirm the judgment of the district

court.

            We   have   reviewed   the     record      and    conclude    that      the

district    court   fully   complied       with   Fed.       R.   Crim.   P.   11    in

accepting    Hannah’s    guilty    plea     and   in     determining      that      his

guilty plea was knowing and voluntary.                   See United States v.

DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).                       The plea was

also supported by an adequate factual basis.

            Additionally, Hannah’s sentence was reasonable.                      This

court reviews a sentence imposed by a district court under a


     ∗
       Although Hannah was informed of his right to file a pro se
supplemental brief, he has not done so.



                                       2
deferential       abuse    of    discretion       standard.         Gall      v.   United

States, 552 U.S. 38, 51 (2007); United States v. Evans, 526 F.3d

155,   161      (4th    Cir.    2008).      In     reviewing      a    sentence,     the

appellate       court    must    “first   ensure     that     the     district      court

committed no significant procedural error,” such as improperly

calculating the Guidelines range, failing to consider the 18

U.S.C.    § 3553(a)       (2006)     factors,      or   failing        to     adequately

explain the chosen sentence.              Gall, 552 U.S. at 51.                 If there

are no procedural errors, the appellate court then considers the

substantive reasonableness of the sentence.                 Id.

             “When rendering a sentence, the district court must

make an individualized assessment based on the facts presented”

and “state in open court the particular reasons supporting its

chosen sentence.”          United States v. Carter, 564 F.3d 325, 328

(4th     Cir.    2009)     (internal      quotation        marks       and     citations

omitted).         This    requires    the       district    court      to     provide    a

sufficient explanation of the sentence to satisfy this court

that the district court has a reasoned basis for its decision

and has considered the parties’ arguments.                         Id.        This court

presumes a sentence within the properly calculated Guidelines

range is reasonable.            United States v. Allen, 491 F.3d 178, 193

(4th Cir. 2007).

             Hannah’s          sentence     was      both      procedurally             and

substantively          reasonable.          The     district          court     properly

                                            3
calculated     Hannah’s   advisory   Guidelines     range          and   adequately

explained Hannah’s sentence.             Additionally, Hannah received a

substantial downward departure based on his cooperation, and the

materials submitted on appeal do not rebut the presumption of

reasonableness this court affords his within Guidelines sentence

on appeal.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore   affirm   Hannah’s   conviction         and    sentence.       This

court requires that counsel inform Hannah, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Hannah requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Hannah.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented         in   the    materials

before   the   court    and   argument    would   not    aid       the   decisional

process.

                                                                           AFFIRMED




                                     4